Exhibit 10.1

LOUISIANA BANCORP, INC.

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the
9th day of July 2007, between Louisiana Bancorp, Inc., a Louisiana corporation
(the “Corporation”), and Lawrence J. LeBon, III (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Corporation;

WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of Bank of New Orleans, a federally chartered savings bank (the “Bank”)
(the Corporation and the Bank are referred to together herein as the
“Employers”);

WHEREAS, the Bank has adopted a Plan of Conversion pursuant to which the Bank
will convert to a federally chartered stock savings bank and become a wholly
owned subsidiary of the Corporation (the “Conversion”);

WHEREAS, the Corporation desires to assure itself of the continued availability
of the Executive’s services as provided in this Agreement;

WHEREAS, the Executive is willing to serve the Corporation on the terms and
conditions hereinafter set forth; and

WHEREAS, the Executive is concurrently entering into a separate employment
agreement with the Bank;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Corporation and
the Executive hereby agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Annual Compensation. The Executive’s “Annual Compensation” for purposes of
determining severance payable under this Agreement shall be deemed to mean the
sum of (i) the annual rate of Base Salary as of the Date of Termination, and
(ii) the cash bonus, if any, earned by the Executive for the calendar year
immediately preceding the year in which the Date of Termination occurs.

(b) Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.



--------------------------------------------------------------------------------

(c) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement.

(d) Change in Control. “Change in Control” shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder, provided that the
Conversion shall not be deemed to constitute a Change in Control.

(e) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause, the date on which the Notice of Termination
is given, and (ii) if the Executive’s employment is terminated for any other
reason, the date specified in such Notice of Termination.

(g) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employers.

(h) ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(i) Good Reason. “Good Reason” means the occurrence of any of the following
conditions:

(i) any material breach of this Agreement by the Corporation, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities, or (C) any requirement that the Executive report to
a corporate officer or employee of the Corporation instead of reporting directly
to the Board of Directors of the Corporation, or

(ii) any material change in the geographic location at which the Executive must
perform his services under this Agreement;

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Corporation within ninety
(90) days of

 

2



--------------------------------------------------------------------------------

the initial existence of the condition, describing the existence of such
condition, and the Corporation shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Corporation received the
written notice from the Executive. If the Corporation remedies the condition
within such thirty (30) cure period, then no Good Reason shall be deemed to
exist with respect to such condition.

(j) IRS. IRS shall mean the Internal Revenue Service.

(k) Notice of Termination. Any purported termination of the Executive’s
employment by the Corporation for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Corporation’s termination of the Executive’s
employment for Cause, which shall be effective immediately, and (iv) is given in
the manner specified in Section 10 hereof.

(l) Retirement. “Retirement” shall mean a voluntary termination by the Executive
which constitutes a retirement, including early retirement, under the Bank’s
401(k) plan.

2. Term of Employment and Duties.

(a) The Corporation hereby employs the Executive as President and Chief
Executive Officer and the Executive hereby accepts said employment and agrees to
render such services to the Corporation on the terms and conditions set forth in
this Agreement. The terms and conditions of this Agreement shall be and remain
in effect during the period of three years beginning on July 9, 2007 (the
“Effective Date”) and ending on the third anniversary of the Effective Date,
plus such extensions, if any, as are provided pursuant to Section 2(b) hereof
(the “Employment Period”).

(b) Except as provided in Section 2(c), and subject to the requirement below
that the Board of Directors of the Corporation determine at least annually that
continued extensions are appropriate, beginning on the Effective Date, on each
day during the Employment Period, the Employment Period shall automatically be
extended for one additional day, unless either the Corporation, on the one hand,
or the Executive, on the other hand, elects not to extend the Agreement further
by giving written notice thereof to the other party, in which case the
Employment Period shall end on the third anniversary of the date on which such
written notice is given. At least annually, the Board of Directors of the
Corporation shall consider and review (with appropriate corporate documentation
thereof, and taking into account all relevant factors) the Executive’s
performance hereunder and whether the Employment Period shall continue to be
extended. If the Board of Directors determines at least annually that continued
extensions of the Employment Period are appropriate, then the Employment Period
shall continue to extend each

 

3



--------------------------------------------------------------------------------

day as set forth above. If the Board of Directors determines not to extend the
Employment Period, it shall provide written notice to the Executive as set forth
above. Upon termination of the Executive’s employment with the Corporation for
any reason whatsoever, any daily extensions provided pursuant to this
Section 2(b), if not theretofore discontinued, shall automatically cease.

(c) Nothing in this Agreement shall be deemed to prohibit the Corporation at any
time from terminating the Executive’s employment during the Employment Period
for any reason, provided that the relative rights and obligations of the
Corporation and the Executive in the event of any such termination shall be
determined under this Agreement.

(d) During the term of this Agreement, the Executive shall manage the operations
of the Corporation and oversee the officers that report to him. The Executive
shall also oversee the implementation of the policies adopted by the Board of
Directors of the Corporation and shall report directly to the Board of
Directors. In addition, the Executive shall perform such executive services for
the Corporation as may be consistent with his titles and from time to time
assigned to him by the Corporation’s Board of Directors.

3. Compensation and Benefits.

(a) The Employers shall compensate and pay the Executive for his services during
the term of this Agreement at a minimum base salary of $214,999.92 per year
(“Base Salary”), which may be increased from time to time in such amounts as may
be mutually determined by the Boards of Directors of the Employers and may not
be decreased without the Executive’s express written consent. In addition to his
Base Salary, the Executive shall be entitled to receive during the term of this
Agreement such bonus payments as may be determined by the Boards of Directors of
the Employers.

(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with his then duties and responsibilities,
as fixed by the Boards of Directors of the Employers, as well as his
Supplemental Executive Retirement Agreement with the Bank dated December 19,
2006. The Corporation shall not make any changes in such plans, benefits or
privileges which would adversely affect the Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
executive officers of the Corporation and does not result in a proportionately
greater adverse change in the rights of or benefits to the Executive as compared
with any other executive officer of the Corporation. Nothing paid to the
Executive under any plan or arrangement presently in effect or made available in
the future shall be deemed to be in lieu of the salary payable to the Executive
pursuant to Section 3(a) hereof.

(c) During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of Directors of the Employers. The Executive shall not be entitled
to receive any additional compensation from the Employers for failure to take a
vacation, nor shall the Executive be able

 

4



--------------------------------------------------------------------------------

to accumulate unused vacation time from one year to the next, except to the
extent authorized by the Boards of Directors of the Employers.

(d) During the term of this Agreement, in keeping with past practices, the
Employers shall continue to provide the Executive with an automobile comparable
to the one currently provided to him. The Employers shall be responsible and
shall pay for all costs of insurance coverage, repairs, maintenance and other
incidental expenses, including license, fuel and oil.

(e) During the term of this Agreement, in keeping with past practices, the
Employers shall continue to pay club dues and assessments for the Metairie
Country Club on behalf of the Executive so that the Executive may use such club
for business purposes.

(f) The Executive’s compensation, benefits, severance and expenses shall be paid
by the Corporation and the Bank in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer.

4. Expenses. The Employers shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of or in connection with the business of the Employers, including, but not by
way of limitation, automobile expenses described in Section 3(d) hereof, and
traveling expenses, and all reasonable entertainment expenses (whether incurred
at the Executive’s residence, while traveling or otherwise), subject to such
reasonable documentation and policies as may be established by the Boards of
Directors of the Employers. If such expenses are paid in the first instance by
the Executive, the Employers shall reimburse the Executive therefor.

5. Termination.

(a) The Corporation shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including without limitation termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.

(b) In the event that (i) the Executive’s employment is terminated by the
Corporation for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.

(c) In the event that the Executive’s employment is terminated as a result of
Disability, Retirement or the Executive’s death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

(d) In the event that (i) the Executive’s employment is terminated by the
Corporation for other than Cause, Disability, Retirement or the Executive’s
death or (ii) such employment is terminated by the Executive (a) due to a
material breach of this Agreement by the Corporation,

 

5



--------------------------------------------------------------------------------

which breach has not been cured within fifteen (15) days after a written notice
of non-compliance has been given by the Executive to the Employers, or (b) for
Good Reason, then the Corporation shall:

(A) pay to the Executive, in a lump sum as of the Date of Termination, a cash
severance amount equal to three (3) times that portion of the Executive’s Annual
Compensation paid by the Corporation,

(B) maintain and provide for a period ending at the earlier of (i) thirty-six
(36) months after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident, disability and other “employee welfare benefit plans”
within the meaning of Section 3(1) of ERISA offered by the Corporation in which
the Executive was entitled to participate immediately prior to the Date of
Termination (other than the continuation of any vacation time, sick leave or
similar leave), subject to subparagraphs (C) and (D) below,

(C) in the event that the Executive’s participation in any plan, program or
arrangement as provided in subparagraph (B) of this Section 5(d) is barred, or
during such period any such plan, program or arrangement is discontinued or the
benefits thereunder are materially reduced, the Corporation shall arrange to
provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such plans, programs and arrangements
immediately prior to the Date of Termination, and

(D) any insurance premiums payable by the Corporation pursuant to
Section 5(d)(B) or (C) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Corporation, subject to any increases
in such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Corporation in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Corporation in any other taxable year.

6. Payment of Additional Benefits under Certain Circumstances.

(a) If (i) the payments and benefits pursuant to Section 5 hereof, either alone
or together with other payments and benefits which the Executive has the right
to receive from the Employers (including, without limitation, the payments and
benefits which the Executive would have the right to receive from the Bank
pursuant to Section 5 of the Agreement between the Bank and the Executive dated
as of the date hereof (“Bank Agreement”), before giving effect to any reduction
in such amounts pursuant to Section 6 of the Bank Agreement), would constitute a
“parachute payment” as defined in Section 280G(b)(2) of the Code (the “Initial
Parachute Payment,” which includes the amounts paid pursuant to clause
(A) below), and (ii) the Initial Parachute Payment either equals three times the
Executive’s Base Amount or exceed three times the Executive’s Base Amount but by
an amount less than 5% of three times the Executive’s Base Amount, then the
Initial Parachute Payment shall be reduced by the least amount necessary to
bring the present value of the payments and benefits below three times the
Executive’s Base

 

6



--------------------------------------------------------------------------------

Amount, with the cash severance to be reduced first. As used in this Agreement,
“Base Amount” shall have the meaning set forth in Section 280G(b)(3) of the
Code.

(b) If the Initial Parachute Payment exceeds 105% of three times the Executive’s
Base Amount, then the Corporation shall pay to the Executive, in a lump sum
within five business days after the Date of Termination, a cash amount equal to
the sum of the following:

(A) the amount by which the payments and benefits that would have otherwise been
paid by the Bank to the Executive pursuant to Section 5 of the Bank Agreement
are reduced by the provisions of Section 6 of the Bank Agreement;

(B) twenty (20) percent (or such other percentage equal to the tax rate imposed
by Section 4999 of the Code) of the amount by which the Initial Parachute
Payment exceeds the Executive’s “base amount” from the Employers, as defined in
Section 280G(b)(3) of the Code, with the difference between the Initial
Parachute Payment and the Executive’s base amount being hereinafter referred to
as the “Initial Excess Parachute Payment”; and

(C) such additional amount (tax allowance) as may be necessary to compensate the
Executive for the payment by the Executive of state and federal income and
excise taxes on the payment provided under clause (B) above and on any payments
under this clause (C). In computing such tax allowance, the payment to be made
under clause (B) above shall be multiplied by the “gross up percentage” (“GUP”).
The GUP shall be determined as follows:

 

GUP =    Tax Rate      1-Tax Rate

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate (including Social
Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause
(B) above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.

(c) Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which the
Executive is a party that the actual excess parachute payment as defined in
Section 280G(b)(1) of the Code is different from the Initial Excess Parachute
Payment (such different amount being hereafter referred to as the “Determinative
Excess Parachute Payment”), then the Corporation’s independent tax counsel shall
determine the amount (the “Adjustment Amount”) which either the Executive must
pay to the Corporation or the Corporation must pay to the Executive in order to
put the Executive (or the Corporation, as the case may be) in the same position
the Executive (or the Corporation, as the case may be) would have been if the
Initial Excess Parachute Payment had been equal to the Determinative Excess
Parachute Payment. In determining the Adjustment Amount, the independent tax
counsel shall take into account any and all taxes (including any penalties and
interest) paid by or for the Executive or refunded to the Executive or for the
Executive’s benefit. As soon as practicable after the Adjustment Amount has been
so determined, and in no event more than thirty (30) days after the Adjustment
Amount has been determined, the Corporation

 

7



--------------------------------------------------------------------------------

shall pay the Adjustment Amount to the Executive or the Executive shall repay
the Adjustment Amount to the Corporation, as the case may be.

(d) In each calendar year that the Executive receives payments of benefits that
constitute a parachute amount, the Executive shall report on his state and
federal income tax returns such information as is consistent with the
determination made by the independent tax counsel of the Corporation as
described above. The Corporation shall indemnify and hold the Executive harmless
from any and all losses, costs and expenses (including without limitation,
reasonable attorneys’ fees, interest, fines and penalties) which the Executive
incurs as a result of so reporting such information. The Executive shall
promptly notify the Corporation in writing whenever the Executive receives
notice of the institution of a judicial or administrative proceeding, formal or
informal, in which the federal tax treatment under Section 4999 of the Code of
any amount paid or payable under this Section 6 is being reviewed or is in
dispute. The Corporation shall assume control at its expense over all legal and
accounting matters pertaining to such federal tax treatment (except to the
extent necessary or appropriate for the Executive to resolve any such proceeding
with respect to any matter unrelated to amounts paid or payable pursuant to this
Section 6) and the Executive shall cooperate fully with the Corporation in any
such proceeding. The Executive shall not enter into any compromise or settlement
or otherwise prejudice any rights the Corporation may have in connection
therewith without the prior consent of the Corporation.

(e) If the payments and benefits which the Executive would have the right to
receive from the Bank pursuant to Section 5 of the Bank Agreement are reduced
pursuant to Section 6 of the Bank Agreement for reasons unrelated to
Section 280G of the Code, then the Corporation shall pay to the Executive, in a
lump sum within five business days after the Date of Termination, a cash amount
equal to the amount by which the payments and benefits that would have otherwise
been paid by the Bank pursuant to Section 5 of the Bank Agreement are reduced by
the provisions of Section 6 of the Bank Agreement.

7. Mitigation; Exclusivity of Benefits.

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Section 5(d)(B) above.

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

8. Withholding. All payments required to be made by the Corporation hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Corporation shall determine
are required to be withheld pursuant to any applicable law or regulation.

 

8



--------------------------------------------------------------------------------

9. Assignability. The Corporation may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Corporation may hereafter merge or
consolidate or to which the Corporation may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the
Corporation hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder. The Executive may not assign or transfer this Agreement or any rights
or obligations hereunder.

10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Bank:    Secretary    Bank of New Orleans    1600 Veterans Memorial Blvd.
   Metairie, Louisiana 70005 To the Corporation:    Secretary    Louisiana
Bancorp, Inc.    1600 Veterans Memorial Blvd.    Metairie, Louisiana 70005 To
the Executive:    Lawrence J. LeBon, III    At the address last appearing on   
the personnel records of the Employers

11. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Corporation to sign on
its behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Corporation may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Louisiana.

13. Nature of Obligations. Nothing contained herein shall create or require the
Corporation to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Corporation

 

9



--------------------------------------------------------------------------------

hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Corporation.

14. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.

18. Entire Agreement. This Agreement embodies the entire agreement between the
Corporation and the Executive with respect to the matters agreed to herein. All
prior agreements between the Corporation and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect. Notwithstanding the foregoing, nothing contained in this Agreement shall
affect the agreement of even date being entered into between the Bank and the
Executive.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

Attest:     LOUISIANA BANCORP, INC.

/s/ Ivan J. Miestchovich

    By:  

/s/ Gordon K. Konrad

Ivan J. Miestchovich       Gordon K. Konrad Corporate Secretary       Chairman
of the Compensation Committee     EXECUTIVE     By:  

/s/ Lawrence J. LeBon, III

      Lawrence J. LeBon, III

 

10